NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0688-15T1


                                       APPROVED FOR PUBLICATION
IN THE MATTER OF THE ADOPTION
                                          November 25, 2015
OF THE MONROE TOWNSHIP HOUSING
ELEMENT AND FAIR SHARE PLAN              APPELLATE DIVISION
AND IMPLEMENTING ORDINANCES

_____________________________________________________

         Submitted November 17, 2015 – Decided November 25, 2015

         Before    Judges    Fisher,     Espinosa      and
         Rothstadt.

         On appeal from the Superior Court of New
         Jersey, Law Division, Middlesex County,
         Docket No. L-3365-15, reported at ___ N.J.
         Super. ___ (Law Div. 2015).

         John J. Hoffman, Acting Attorney General,
         attorney   for   appellant    Department   of
         Community   Affairs    (Robert    T.   Lougy,
         Assistant Attorney General, of counsel;
         Geraldine Callahan, Deputy Attorney General,
         on the brief).

         Jerome J. Convery and Shain, Schaffer &
         Rafanello, P.C., attorneys for respondent
         Township  of   Monroe  (Mr.  Convery  and
         Marguerite M. Schaffer, of counsel; Ms.
         Schaffer and Jose Rivera-Benitez, on the
         brief).

         Fair Share Housing Center, attorneys for
         respondent Fair Share Housing Center (Kevin
         D. Walsh, on the brief).

PER CURIAM
      In the wake of In re N.J.A.C. 5:96 & 5:97, 221 N.J. 1

(2015), and In re Failure of the Council on Affordable Housing

To Adopt Trust Fund Commitment Regulations, 440 N.J. Super. 220

(App.   Div.    2015),    the    trial   court   denied   the    motion     of   the

Department of Community Affairs to intervene in this action,

which was commenced by the Township of Monroe for a judgment

declaring its housing plan presumptively valid.                  The DCA sought

to file a counterclaim seeking an accounting and turnover of

Monroe's affordable housing trust funds based on an allegation

that Monroe failed "to spend or commit to spend" the funds in

the time prescribed by N.J.S.A. 52:27D-329.2(d) and -329.3(b).

      We granted leave to appeal and now affirm substantially for

the   reasons    set     forth   in   Judge   Douglas     K.    Wolfson's    well-

reasoned and comprehensive written opinion reported at __ N.J.

Super. __ (Law Div. 2015).

      Affirmed.




                                         2                                A-0688-15T1